In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-152 CR

____________________


BRANDON JOSEPH GERARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 94126




MEMORANDUM OPINION 
 Appellant Brandon Joseph Gerard was indicted for aggravated robbery.  Pursuant to
a plea bargain, Gerard pled guilty to the lesser-included offense of robbery.  The trial court
found the evidence sufficient to find Gerard guilty of robbery, but deferred finding Gerard
guilty, placed Gerard on community supervision for eight years, and assessed a $1000 fine. 
On December 6, 2005, the State filed a motion to revoke Gerard's unadjudicated community
supervision.  Gerard pled "true" to one of the alleged violations of the terms of his
community supervision and "not true" to the others.  After conducting an evidentiary hearing,
the trial court found that Gerard violated three of the conditions of his community
supervision, found Gerard guilty of robbery, and assessed punishment at twenty years of
confinement.   
	Gerard's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On February 1, 2007, we granted an extension of time for appellant to file a pro se
brief.  We received no response from the appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								    HOLLIS HORTON
									   Justice							
Submitted on May 29, 2007
Opinion Delivered June 6, 2007								
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.